Citation Nr: 1814280	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.   Entitlement to a rating in excess of 30 percent for bilateral pes cavus.

2.   Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bilateral pes cavus.

3.   Entitlement to service connection for right leg fracture, to include as secondary to the service-connected bilateral pes cavus.

4.   Entitlement to service connection for left leg fracture with knee replacement, to include as secondary to the service-connected bilateral pes cavus.

5.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected pes cavus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is of record. 

These matters were previously before the Board in October 2017 at which time they were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbar spine disorder and bilateral leg disorder, as well as a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral foot disability has been characterized by definite tenderness under metatarsal heads, all toes tending to dorsiflexion, and caused disturbance of locomotion and interference with standing.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for bilateral pes cavus with hammertoes and submetatarsal head calluses have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5278 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

The Board initially notes that neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, further discussion of VA's duties is not warranted.

II.   Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Although the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Pes Cavus 

The Veteran is currently assigned a 30 percent rating for his bilateral foot disability under 38 C.F.R. § 4.71a, DC 5278, which addresses acquired claw foot (pes cavus).  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's bilateral foot disability at any time during the appeal period.

On VA examination in June 2014, it was noted that all of the Veteran's toes including his great toes on both feet tended to dorsiflexion; but only his great toes were hammertoes.  There was no pain, tenderness, or functional impact found on examination.  There was no effect on plantar fascia or dorsiflexion and varus deformity due to pes cavus.

At his July 2017 Board hearing, the Veteran testified that he had hammertoes and that he has the corn and painful callosities needed for a higher disability rating.  He also testified that he is unstable when he walks, and that is due in part to the worsening of his pes cavus.  He reported having to use a scooter at the grocery store.  He stated he only worked one day a week and testified that he could only move slowly.  The undersigned took judicial notice of the Veteran moving slowly when he walked into the room for his videoconference hearing.

The Veteran was afforded another VA examination for his feet in November 2017.  On examination, he reported that 6/10 pain and stated that he has a hard time walking.  He reported that he did not experience any flare-ups that impacted the function of his foot.  Hammertoes for each toe were noted.  The effect of his pes cavus on his toes was: great toes were dorsiflexed bilaterally; all toes tended to dorsiflexion bilaterally; and there was definite tenderness under metatarsal heads bilaterally.  There was no effect on plantar fascia due to pes cavus bilaterally and there was no dorsiflexion and varus deformity due to pes cavus bilaterally.  Pain on physical examination of the feet was noted bilaterally.  It was noted that the Veteran's foot disabilities caused disturbance of locomotion and interference with standing.  In a November 2017 addendum opinion, the examiner clarified that the Veteran did not have Morton's neuroma, hallux valgus, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bone.  He did not have any neurological abnormalities associated with his pes cavus.

The Board acknowledges the Veteran's reports of all toes hammer toes, which is part of the 50 percent rating criteria.  However, as noted above, the criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  Here, the Veteran has failed to exhibit other 50 percent rating criteria such as marked contraction of plantar fascia, very painful callosities, and marked varus deformity.  In addition, although the examiner noted that the Veteran foot pain made it hard for him to walk at times, even when considering this functional impairment, the Board finds that his disability picture does not more nearly approximate a 50 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Indeed, as noted by the RO, the Veteran does not currently meet the 30 percent rating criteria.  However, because the Veteran's disability has been continuously rated at 30 percent for more than 20 years, his compensation will not be reduced.

In making its determination, the Board has considered whether other diagnostic codes are applicable that could provide a higher rating.  However, the only rating criteria related to a foot disability that could potentially provide a higher rating is the criteria for acquired flatfoot.  See 38 C.F.R. § 4.71a, DC 5276.  However, as there is no indication that the Veteran has acquired flatfoot, this diagnostic code is inapplicable.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes cavus is denied.

REMAND

Unfortunately, a remand is necessary in this case.  In October 2017, the Board remanded the Veteran's claims for further development.  Specifically, with regard to the Veteran's back, the Board directed the RO to obtain an addendum opinion regarding whether the Veteran's lumbar spine disorder was (1) caused by service; (2) caused by the  service-connected pes cavus; and (3) whether it was aggravated by the service-connected pes cavus.  The Board directed the examiner to specifically consider the Veteran's testimony that he threw his back out after lifting a box at Fort, Hood, Texas.  He testified that he was put on a stretcher and was tended to at the aid station.  

The examiner was also directed to consider the Statement of Medical Examination and Duty Status of record from October 20, 1986, which showed that the Veteran had a history of low back pain.  This was included in his permanent profile.  An addendum opinion was rendered in November 2017.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by service and was less likely than not proximately due to or the result of his service-connected pes cavus.  As rationale, the examiner explained that the Veteran's back was injured in 1986 and 2012 and that especially since 2012; he has had pain over the lower back.  The examiner also stated that the Veteran had "one complaint of back pain during service, on March 29, 1968."  

Here, the examiner did not consider the Veteran's lay reports as well as all of his service treatment records as directed by the Board in its prior remand.  Thus, the medical opinion is incomplete.  In addition, with regard to secondary service connection, the Board notes that the examiner seemed to base her opinion on the fact that the Veteran had post-service injuries to his back.  However, even accepting that the Veteran injured his back post-service, the opinion does not provide a reason why the service-connected foot disability less likely than not aggravated his lumbar spine disorder.  Therefore, another VA medical opinion is necessary.

Similarly, with regard to the Veteran's bilateral leg disorder, the examiner pointed to an MVA accident in 1995 "which was the cause of his bilateral leg fracture. . . .  It has no relationship with the service-connected pes cavus."  Again, a post-service injury is not a sufficient rationale for why the Veteran's bilateral leg disorders are less likely than not aggravated by his service-connected foot disability. 

Finally, the Board acknowledges that the Veteran previously contended that he was unable to work due solely to his bilateral pes cavus.  However, recent VA treatment records from October 2017 suggest that the Veteran's legs, back, and feet, working together, make it hard for him to stand more than 2-3 minutes before he must sit and rest.  Thus, this issue is inextricably intertwined with the issues begin remanded.  Additionally, the Veteran should be given another opportunity to submit a TDIU application.  The Board acknowledges that in June 2013, the Veteran was provided with VCAA notice with respect to TDIU and was asked to return the enclosed VA Form 21-8940 form, which he failed to do.  However, records regarding the Veteran's employment history show that he worked from December 2008 to April 2011 as a driver and left because he found another job.  Additionally, at his Board hearing, the Veteran stated that he was working one day a week.  This application will be helpful to determine whether the Veteran has been marginally employed and for how long.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Provide the Veteran with a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and request that he provide up-to-date information relevant to that issue.  In particular, the Veteran should provide how much income he derived while working one day a week.

2.   Forward the Veteran's claims file to a new VA examiner for an addendum opinion regarding the claimed back and bilateral leg disorders.  If a new examination is deemed necessary to provide an accurate opinion, schedule the Veteran for a VA examination.

The examiner should review the claims file and address the following questions:

(a)   It is at least as likely as not that the Veteran's back strain is related to service?

(b)   It is at least as likely as not that the Veteran's back strain was caused by his service-connected bilateral pes cavus?

(c)   It is at least as likely as not that the Veteran's back strain was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected bilateral pes cavus? 

(d)   It is at least as likely as not that the Veteran's right leg disorder was aggravated by his service-connected bilateral pes cavus?

(e)   Is it at least as likely as not that the Veteran's left leg disorder was aggravated by his service-connected bilateral pes cavus?

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion he or she should explain why.

3.   Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


